UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the Quarterly Period ended June 30, 2014 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/No // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes/X/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,689,550 shares of common stock, par value $.01, outstanding at August 7, 2014. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) JUNE 30, DECEMBER 31, (Unaudited) ASSETS Cash $ $ Interest-bearing deposits in other financial institutions Federal funds sold — Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair value $504– June 2014; $912 - December 2013) Mortgage loans held for sale Loans receivable, net of allowance for loan losses of $38,082 – June 2014; $40,116 - December 2013 FDIC indemnification asset Interest receivable Prepaid expenses and other assets Other real estate owned, net Premises and equipment, net Goodwill and other intangible assets Investment in Federal Home Loan Bank stock Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Securities sold under reverse repurchase agreements with customers Short-term borrowings Structured repurchase agreements — Subordinated debentures issued to capital trusts Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Current and deferred income tax liability Total Liabilities Stockholders' Equity: Capital stock Serial preferred stock – $.01 par value; authorized 1,000,000 shares; issued and outstanding June 2014 and December 2013 - 57,943 shares, $1,000 liquidation amount Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding June 2014– 13,684,680 shares; December 2013 - 13,673,709 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) THREE MONTHS ENDED JUNE 30, Retrospectively Adjusted – Note 3 INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales of available-for-sale securities 97 Late charges and fees on loans Gain (loss) on derivative interest rate products ) Initial gain recognized on business acquisition — Accretion (amortization) of income/expense related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Partnership tax credit investment amortization Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred stock dividends NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ 3 THREE MONTHS ENDED JUNE 30, BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) SIX MONTHS ENDED JUNE 30, Retrospectively Adjusted – Note 3 INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales of available-for-sale securities Late charges and fees on loans Gain (loss) on derivative interest rate products ) Initial gain recognized on business acquisition — Accretion (amortization) of income/expense related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Partnership tax credit investment amortization Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred stock dividends NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ 5 SIX MONTHS ENDED JUNE 30, BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 6 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) THREE MONTHS ENDED JUNE 30, (Unaudited) Net Income $ $ Unrealized appreciation (depreciation) on available-for-salesecurities, net of taxes (credit) of $1,145 and $(3,979), for 2014 and 2013, respectively ) Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized, net of taxes(credit) of $0 and $1, for 2014 and 2013, respectively — 1 Reclassification adjustment for gains includedin net income, net of taxes of $(199) and $(34), for 2014 and 2013, respectively ) ) Change in fair value of cash flow hedge, net of taxes (credit) of $(54) and $0, for 2014 and 2013, respectively ) — Comprehensive Income $ $ SIX MONTHS ENDED JUNE 30, (Unaudited) Net Income $ $ Unrealized appreciation (depreciation) on available-for-salesecurities, net of taxes (credit) of $2,678 and $(4,051), for 2014 and 2013, respectively ) Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized, net of taxes(credit) of $0 and $(20), for 2014 and 2013, respectively — ) Reclassification adjustment for gains includedin net income, net of taxes of $(225) and $(46), for 2014 and 2013, respectively ) ) Change in fair value of cash flow hedge, net of taxes (credit) of $(77) and $0, for 2014 and 2013, respectively ) — Comprehensive Income $ $ See Notes to Consolidated Financial Statements 7 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) SIX MONTHS ENDED JUNE 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Items not requiring (providing) cash: Depreciation Amortization of other assets Compensation expense for stock option grants Provision for loan losses Net gains on loan sales ) ) Net gains on sale or impairment of available-for-sale investment securities ) ) Net gains on sale of premises and equipment ) ) Loss on sale of foreclosed assets Initial gain recognized on business acquisition ) — Amortization of deferred income, premiums, discounts and fair value adjustments (Gain) loss on derivative interest rate products ) Deferred income taxes ) ) Changes in: Interest receivable Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Income taxes refundable/payable — ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans ) ) Purchase of loans ) — Cash received from acquisitions — Cash received from FDIC loss sharing reimbursements Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment Proceeds from sale of foreclosed assets Capitalized costs on foreclosed assets ) ) Proceeds from sales of available-for-sale investment securities Proceeds from maturing investment securities — Proceeds from called investment securities Principal reductions on mortgage-backed securities Purchase of available-for-sale securities ) ) Redemption (purchase) of Federal Home Loan Bank stock ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in certificates of deposit ) ) Net increase in checking and savings deposits Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Net increase in short-term borrowings Repayments of structured repurchase agreements ) — Advances from borrowers for taxes and insurance Dividends paid ) ) Purchase of company stock ) — Stock options exercised Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Consolidated Financial Statements 8 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial condition, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three and six months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2013, has been derived from the audited consolidated statement of financial condition of the Company as of that date.Certain prior period amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on net income. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2013 filed with the Securities and Exchange Commission. NOTE 2: NATURE OF OPERATIONS AND OPERATING SEGMENTS The Company operates as a one-bank holding company.The Company’s business primarily consists of the operations of Great Southern Bank (the “Bank”), which provides a full range of financial services to customers primarily located in Missouri, Iowa, Kansas, Minnesota, Nebraska and Arkansas.In addition, the Company also operates commercial loan production offices in Dallas, Texas and Tulsa, Oklahoma.The Company and the Bank are subject to the regulation of certain federal and state agencies and undergo periodic examinations by those regulatory agencies. The Company’s banking operation is its only reportable segment.The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through attracting deposits from the general public, accepting brokered deposits and borrowing from the Federal Home Loan Bank and others.The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance.Selected information is not presented separately for the Company’s reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. NOTE 3: RECENT ACCOUNTING PRONOUNCEMENTS In January 2014, the FASB issued ASU No. 2014-01 to amend FASB ASC Topic 323, Investments – Equity Method and Joint Ventures.The objective of this Update is to provide guidance on accounting for investments by a reporting entity in flow-through limited liability entities that manage or invest in affordable housing projects that qualify for the low-income housing tax credit.The amendments in the Update permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met.Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit).The Update would be effective for the Company beginning January 1, 2015; however, early adoption was permitted.The Company elected to adopt this Update early, adopting it during the three months ended March 31, 2014.There was no material impact on the Company’s financial position or results of operations, except that the investment amortization expense which was previously included in Other Noninterest Expense in the Consolidated Statements of Income was moved from Other Noninterest Expense to Provision for Income Taxes in the Consolidated Statements of Income.For the three months ended June 30, 2013, $905,000 was moved from Other Noninterest Expense to Provision for Income Taxes.For the six months ended June 30, 2013, $1.9 million was moved from Other Noninterest Expense to Provision for Income Taxes.This had the effect of reducing Noninterest Expense and increasing Provision for Income Taxes, but did not have any impact on Net Income. 9 In January 2014, the FASB issued ASU No. 2014-04 to amend FASB ASC Topic 310, Receivables – Troubled Debt Restructurings by Creditors.The objective of the amendments in this Update is to reduce diversity by clarifying when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan receivable should be derecognized and the real estate property recognized.The amendments in this Update clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction.The Update will be effective for the Company beginning January 1, 2015, and is not expected to have a material impact on the Company’s financial position or results of operations. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 660): Summary and Amendments that Create Revenue from Contracts with Customers (Topic 606) and Other Assets and Deferred Costs—Contracts with Customers (Subtopic 340-40). The guidance in this update supersedes the revenue recognition requirements in ASC Topic 605, Revenue Recognition, and most industry-specific guidance throughout the industry topics of the codification. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2016 and early application is not permitted. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect the guidance to have a material impact on the Company's financial position or results of operations. NOTE 4: STOCKHOLDERS' EQUITY Previously, the Company's stockholders approved the Company's reincorporation to the State of Maryland. Under Maryland law, there is no concept of "Treasury Shares." Instead, shares purchased by the Company constitute authorized but unissued shares under Maryland law. Accounting principles generally accepted in the United States of America state that accounting for treasury stock shall conform to state law. The cost of shares purchased by the Company has been allocated to Common Stock and Retained Earnings balances. NOTE 5: EARNINGS PER SHARE Three Months Ended June 30, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common stockholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price 95 62 Diluted shares Net income available to common stockholders $ $ Per share amount $ $ 10 Six Months Ended June 30, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common stockholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price 95 62 Diluted shares Net income available to common stockholders $ $ Per share amount $ $ Options to purchase 182,275 and 341,950 shares of common stock were outstanding at June 30, 2014 and 2013, respectively, but were not included in the computation of diluted earnings per share for each of the three month and six month periods because the options’ exercise prices were greater than the average market prices of the common shares for the three and six months ended June 30, 2014 and 2013, respectively. NOTE 6: INVESTMENT SECURITIES June 30, 2014 Gross Gross Tax Amortized Unrealized Unrealized Fair Equivalent Cost Gains Losses Value Yield (In Thousands) AVAILABLE-FOR-SALE SECURITIES: U.S. government agencies $ $
